Dismissing Appeal. *Page 614 
This is the second appeal of this case. Two suits were brought to quiet title to a tract of land containing 13.75 acres, ownership of which was asserted by three different parties. The cases were heard together in the circuit court and both were disposed of in one opinion here.
In quieting the title of the Greasy Brush Coal Company to this land, the chancellor adjudged the Company should recover its costs against James M. Hays and Minerva Frances Hays in one action, and in the other action that the Company should recover its costs against the Fuson heirs. Also, in this second action it was adjudged that the Company should recover against the Hayses certain costs incurred by reason of their cross-petition. As is customary, these costs were adjudged the Company in the abstract and not in particular amounts. This judgment was affirmed on the former appeal reported in 288 Ky. 774,  157 S.W.2d 75.
After the mandate issued, the Company moved the chancellor to require the clerk to separate his bill of cost and show just how much was taxed against it for which it was given judgment against the Fuson heirs and the Hayses. The chancellor sustained this motion and entered an order directing that the Company recover the specific sum of $277.20 in cost from James M. and Minerva Frances Hays, who filed their motion in this court under Section 21.060 KRS [Section 950-1 KS] praying an appeal.
No appeal is allowed to this court from a judgment involving only an item of cost. Siddens v. Ennis, 217 Ky. 810,290 S.W. 669; Howard v. Cockrell, 237 Ky. 504, 35 S.W.2d 884, Section 21.060 KRS [Section 950-1 KS].
This court having no jurisdiction to hear this motion for an appeal, same is dismissed.